HOPKINS, C. J.
— It has frequently been decided by this Court, that the proceedings before justices of the peace, in cases of forcible entry and detainer, •must, according to the statute law which authorises them, be treated as records, when certified to an appellate Court. — That, when such a case is removed into an appellate Court, the trial must be had upon the record without a declaration, or the intervention of a jury*
*420The justice of the peace has no authority to enter on his minutes, any other evidence that was received or rejected, than such, the admission or rejection of which, was excepted to.*
Such a case, then, can only be heard, in an appellate Court, upon an assignment of errors. An assignment is in lieu of a declaration, and without one the judgment must he affirmed.†
jn case, it does not appear from the record, that any error Yvas assigned in the Circuit Court of Autauga County. The errors assigned here are upon the record of the proceedings before the justice of the peace, and such as might have been assigned in the Circuit Court. But this Court can take no notice of questions, which were not raised by an assignment of errors in that Court. And as no error was assigned there, the judgment of the Circuit Court is affirmed.
GQTJDTHWAITE, J., not sitting.

 ai. Rep. r.496.


 es sten-art Aik. Dig. SOo‘


 íio viner’s Ab.35.